Citation Nr: 9901790	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran was separated from active duty in April 1991 
following over 23 years and 6 months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).  An August 1994 rating decision granted service 
connection for low back pain syndrome and assigned a 10 
percent evaluation to that disability.  The veteran perfected 
an appeal of the evaluation assigned.  In a February 1998 
rating decision, the RO granted an evaluation of 20 percent 
for the veterans low back disability and a supplemental 
statement of the case was issued reflecting that increase.  
Since that award is less than the maximum evaluation 
available, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends generally that he is entitled to an 
increased evaluation for his service-connected lower back 
disability because he has experienced ongoing increased pain.  
Further, he asserts that because of the pain and suffering 
that he now experiences, he has no assurance that when he 
grows older, the disability will not stay with him forever.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of evidence 
is against the veteran's claim for an evaluation in excess of 
20 percent for his service-connected lower back disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the veterans claim has been obtained.  



2.  The veterans low back disability is manifested by 
minimal degenerative disc disease on x-ray, with subjective 
complaints of low back pains at night, with prolonged 
standing, or during cold weather, but without severe 
recurring attacks of symptoms compatible with sciatic 
neuropathy; and without demonstrable limitation of motion, 
pain on motion, abnormal mobility on forced motion, listing 
of the whole spine, positive Goldthwaites sign, marked 
limitation of forward bending, or loss of lateral motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a low back disability have neither been met nor 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5292, 5293, 5295. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The U. S. Court of Veterans Appeals (Court) has held that a 
veteran can be rated separately for different manifestations 
of the same injury, where none of the symptomatology for 
any one of the [the] conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions, and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. § 4.14 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
the case where there is a question as to which of two 
evaluations applies to the veterans disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  In determining disability 
compensation, the Board must consider all potential 
applicable regulations and laws relevant to the veterans 
assertions and issues raised in the record, and state the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.10, in cases of functional impairment, 
evaluations are to be based upon the lack of usefulness, and 
medical examiners must furnish a full description of the 
effects of the disability upon the veterans ordinary 
activity; this requirement is in addition to the etiological, 
anatomical, pathological, and prognostic data required for 
ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.

Additional factors to be considered include the reduction in 
a joints normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the Court has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain on use or during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The medical nature of the specific disability to be rated 
under a particular diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 9-98.  

Lower back pain may be rated under Diagnostic Codes 5292, 
5293, or 5295.  38 C.F.R. 4.71(a), Diagnostic Codes 5292, 
5293, 5295 (1998).  Diagnostic Code 5292 for limitation of 
motion of the lumbar spine allows for a 20 percent evaluation 
where the evidence supports moderate limitation, and provides 
for a maximum of 40 percent for disability involving severe 
limitation.  38 C.F.R. 4.71(a), Diagnostic Code 5292.  Under 
Diagnostic Code 5293 a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome with recurring attacks; 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and, a 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief. Id.

Diagnostic Code 5295 provides for 20 percent evaluation where 
the veteran experiences muscle spasm on extreme forward 
bending and loss of lateral spine motion unilaterally in a 
standing position.  To warrant the maximum rating of 40 
percent under this diagnostic code, the veteran must show 
severe strain, with listing of whole spine to opposite side, 
positive Goldthwaites sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The assignment of a particular diagnostic code is 
completely dependent on the facts of a specific case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individuals relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

II. Background

The RO granted service connection for the veterans lower 
back disability, characterized as low back pain syndrome, in 
an August 1994 rating decision, assigning a 10 percent 
evaluation effective as of February 1994.  In that decision, 
the RO considered the veterans service medical records that 
essentially showed treatment for muscle strain, and 
intermittent complaints of lower back pains.  The RO also 
took into consideration the results of VA examination dated 
in February 1994 in which the examiner rendered a diagnosis 
of lower back syndrome.

VA outpatient treatment records dated from 1995 to 1997 
revealed complaints of intermittent joint and lower back 
pain.  In an examination dated in July 1995 the veteran 
complained subjectively of lower back pain and sacral pain on 
prolonged sitting.  There was no problem with ambulation and 
no numbness in the legs.  The physician rendered an 
assessment of low back pain.  A VA x-ray study in July 1995 
revealed minor abnormality generally unchanged since the 
February 1994 examination.  

Upon VA x-ray study conducted in August 1997, the examiner 
noted minimal or early changes of degenerative joint disease.  
A VA orthopedic examination of the complete spine conducted 
in August 1997 indicated normal range of motion of the lumbar 
area upon forward flexion at 95 degrees, on backward 
extension at 35 degrees, and on left lateral flexion at 40 
degrees.  Range of motion on right lateral flexion was normal 
at 40 degrees, on rotation to the left at 35 degrees, and on 
rotation to the right at 35 degrees.  The examiner rendered a 
diagnosis of degenerative joint disease of the thoracic, 
lumbar, and sacral area, and degenerative discospondylosis 
with possible radicular compression of the lower cervical 
spine.  

III.	Analysis

The Board recognizes that this veteran has presented a well 
grounded claim because he has indicated increased back pain 
and disability since the ROs last rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632.  In this case, the 
determinative issue is whether the veteran is entitled to an 
increased evaluation for his service-connected lower back 
disability.  Therefore, the veterans present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. at 55.  

As noted above, a 20 percent rating currently is in effect 
for the veterans lower back disability.  The Schedule for 
Rating Disabilities essentially provides that a 20 percent 
rating under Diagnostic Code 5293 is warranted upon a showing 
of moderate and recurring attacks of persistent symptoms 
compatible with sciatic neuropathy.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293.  Further, the Schedule provides for an 
evaluation of 20 percent for lumbosacral strain with evidence 
of muscle spasm on extreme forward bending with loss of 
lateral spine motion.  38 C.F.R. § 4.71(a), Diagnostic Code 
5295.  The Board emphasizes here that the RO evaluated this 
veterans lower back disability under both Diagnostic Codes 
5293 and 5295.  38 C.F.R. § 4.71(a), Diagnostic Codes 5293, 
5295.  

Although the veteran has provided competent evidence of some 
recurring attacks of pain in the lumbosacral area after 
prolonged periods of sitting and standing, sufficient to 
support an evaluation of 20 percent under either Diagnostic 
Code 5293 or Diagnostic Code 5295, the evidence of record 
does not begin to approach support for the next higher 
evaluation of 40 percent under either Diagnostic Code.  As 
stated earlier, a veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5293 absent evidence of severe 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5293.  In this case, although the 
veteran complains of recurring pains, particularly after 
prolonged periods of time, the objective data does not 
support a severe recurrence of back pain and attacks.  
Specifically, in VA examination dated in August 1997, the 
examiner noted degenerative discospondylosis with possible 
radicular compression, but reported only minor abnormality 
and a generally negative examination.  Also noted were normal 
vertebral alignment and curvature, and only slight marginal 
lipping on the vertebral bodies.  

Furthermore, in VA examination conducted in August 1997, the 
examiner noted again only minor abnormality with early 
changes of degenerative disc disease, and slight biconvexity 
of the discs.  There are no objective clinical data of record 
to substantiate severe attacks of pain in the lower back.  
Significantly, there is no record of the veteran seeking 
treatment for complaints relating to his low back disorder 
between July 1995 and August 1997.  Thus, in this regard, the 
veteran is not entitled to the next higher evaluation of 40 
percent under Diagnostic Code 5293.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293. 

Additionally, under Diagnostic Code 5295 for lumbosacral 
strain, the veteran has not provided competent evidence to 
merit the next higher evaluation of 40 percent.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295.  As stated earlier, under 
Diagnostic Code 5295 for a maximum rating of 40 percent, the 
veteran must demonstrate such symptomatology as severe 
lumbosacral strain, listing of the whole spine, positive 
Goldthwaites sign, marked limitation of forward bending, 
loss of lateral motion, osteo-arthritic changes, or some 
narrowing or irregularity of the joint spaces, or a 
combination of some of the above coupled with abnormal 
mobility on forced motion.  The Board notes that the evidence 
of record does not support findings correlative to a 40 
percent rating under Diagnostic Code 5295.  In particular, 
the objective medical evidence does not show any severe 
symptoms, any loss of lateral motion, or any abnormal 
findings upon forced motion.  Although results from VA 
examinations dated in 1995 and 1997 indicated some early 
presence of degenerative disc disease, no abnormalities were 
noted upon examination.  Essentially, the examiner noted that 
significant changes had not occurred since the February 1994 
examination.  Thus, in this light, the veteran is not 
entitled to an evaluation of 40 percent under Diagnostic Code 
5295.  38 C.F.R. § 4.71(a), Diagnostic Code 5295.

Moreover, as to limitation of the lumbar spine under 
Diagnostic Code 5292, the veteran has not submitted any 
evidence that corresponds to the criteria referable to a 20 
percent rating or a 40 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292.  Significantly, in VA 
outpatient treatment records dated from 1995 to 1997, 
examination of the veteran revealed no limitation of motion 
of any part of the back.  In a VA orthopedic examination of 
the whole spine conducted in August 1997, the examiner noted 
only normal findings of the lumbar spine as to range of 
motion on forward flexion, backward extension, left and right 
lateral flexion, and rotations to the right and left.  
Further, the examiner reported no objective evidence of pain 
on motion.  Thus, in view of the findings, the veteran is not 
entitled to an evaluation of 40 percent under Diagnostic Code 
5292 because he has not shown severe limitation of motion, 
or, in fact, any limitation of motion whatsoever as noted 
above. 

Thus, as stated above, the evidence shows that the veteran 
was found to have normal range of motion upon examination.  
Further, the evidence supports that the veteran experienced 
only moderate recurring attacks of lumbosacral pain.  In 
light of these findings, the 20 percent evaluation currently 
in effect is commensurate with the veterans symptoms of 
lower back pain.  In view of the lack of objective pathology 
referable to the veterans lower back disability to show 
otherwise, the Board concludes that the current 20 percent 
rating adequately addresses the impairment objectively shown 
on examination and that associated with the veterans 
intermittent complaints and symptomatology.  Overall, 
therefore, neither the clinical data nor the veterans 
complaints support the assignment of a rating in excess of 20 
percent.  Further, the Board notes that it has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as those 
factors set forth in DeLuca v. Brown, 8 Vet. App. 202 as 
noted earlier herein.  As discussed above, however, the 
clinical findings do not indicate that the veterans service-
connected lower back disability is productive of impairment 
greater than 20 percent.

Therefore, in light of the reasons and bases discussed above, 
and in accordance with Schafrath v. Derwinski, 1 Vet. 
App. 589, the Board has considered all potentially applicable 
law and regulations relevant to the veterans allegations and 
raised issues as it relates to the objective findings and 
clinical data.  Pursuant to VA law that requires that all 
reasonable doubt as to any relevant matter be resolved in 
favor of the veteran, the Board concludes that upon review of 
the entire record, the preponderance of that evidence does 
not support an evaluation in excess of 20 percent for the 
veterans low back disability. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5292, 5293, 5295.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veterans lower back disability is denied.


		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
